

114 S1433 IS: Improving Driver Safety Act of 2015
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1433IN THE SENATE OF THE UNITED STATESMay 21, 2015Ms. Klobuchar (for herself, Mr. Hoeven, Ms. Murkowski, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 23, United States Code, to improve highway safety and for other purposes.
	
 1.Short titleThis Act may be cited as the Improving Driver Safety Act of 2015. 2.Distracted driving incentive grantsSection 405(e) of title 23, United States Code, is amended—
 (1)in paragraph (1), by inserting includes distracted driving issues as part of the State’s driver’s license examination and after any State that; (2)in paragraph (2)—
 (A)in subparagraph (B), by striking and at the end; (B)in subparagraph (C)(ii), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (D)does not provide for an exception that specifically allows a driver to text through a personal wireless communication device while stopped in traffic.;
 (3)in paragraph (3)— (A)by striking subparagraph (C);
 (B)by redesignating subparagraph (D) as subparagraph (C); (C)in subparagraph (C)(ii), as redesignated, by striking the period at the end and inserting ; and; and
 (D)by adding at the end the following:  (D)does not provide for an exception that specifically allows a driver younger than 18 years of age to use a personal wireless communication device while stopped in traffic.;
 (4)in paragraph (4)(C), by striking section 31152 and inserting section 31136; (5)by amending paragraph (6) to read as follows:
				
					(6)Distracted driving enforcement grants
 (A)In generalThe Secretary may use up to 50 percent of the amounts available for grants under this subsection to award grants to any State that—
 (i)in fiscal year 2016— (I)has a basic text messaging statute, as determined by the Secretary, that—
 (aa)is applicable to drivers of all ages; and
 (bb)makes violation of the basic text messaging statute a primary offense; (II)participates in the annual distracted driving law enforcement mobilization coordinated by the Secretary; and
 (III)is otherwise ineligible for a grant under this subsection; (ii)in fiscal year 2017—
 (I)meets the requirements under clause (i); (II)imposes increased fines for repeat violations; and
 (III)has a statute that prohibits drivers who are younger than 18 years of age from using a personal wireless communications device while driving.
								(B)Use of grant funds
 (i)In generalSubject to clauses (ii) and (iii), amounts received by a State under subparagraph (A) may be used for activities related to the enforcement of distracted driving laws.
 (ii)Fiscal year 2016In fiscal year 2016, up to 15 percent of the amounts received by a State under subparagraph (A) may be used for any eligible project or activity under section 402.
 (iii)Fiscal year 2017In fiscal year 2017, up to 25 percent of the amounts received by a State under subparagraph (A) may be used for any eligible project or activity under section 402.; and
 (6)in paragraph (9)(A)(i), by striking , including operation while temporarily stationary because of traffic, a traffic light or stop sign, or otherwise.
 3.Barriers to data collection reportNot later than 180 days after the date of the enactment of this Act, the National Highway Traffic Safety Administration shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives that—
 (1)identifies any legal and technical barriers to capturing adequate data on the prevalence of wireless communications devices while driving; and
 (2)provides recommendations on how to address such barriers.